DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           GREGORY AZOR,
                              Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D14-2269

                             [June 8, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 12014106
CF10A.

  Carey Haughwout, Public Defender, and Emily Ross-Booker, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant was convicted of two counts of robbery with a firearm and
one count of aggravated assault. We affirm these convictions without
further comment, but reverse and remand for resentencing pursuant to
the Florida Supreme Court’s recent decision in Williams v. State, 186 So.
3d 989 (Fla. 2016).       Below, the trial court imposed consecutive
mandatory minimum sentences pursuant to this court’s precedent
interpreting section 775.087(2), Florida Statutes (2008) (the 10-20-Life
statute). The trial court believed it was constrained to impose the
mandatory minimum terms consecutively based on our original holding
in Williams v. State, 125 So. 3d 879 (Fla. 4th DCA 2013), quashed by
Williams, 186 So. 3d 989. Although the trial court was correct at the
time, our supreme court subsequently quashed that original holding,
clarifying that “a trial court must impose the mandatory minimum
sentences     concurrently   under    such     circumstances,”    because
“consecutive sentencing of mandatory minimum imprisonment terms for
multiple firearm offenses is impermissible if the offenses arose from the
same criminal episode and a firearm was merely possessed but not
discharged.” Williams, 186 So. 3d at 993.

   As such, we affirm appellant’s convictions but remand for imposition
of concurrent mandatory minimum terms in accordance with the
supreme court’s most recent opinion.

  Affirmed in part; Reversed and Remanded in part.

GROSS, FORST and KLINGENSMITH, JJ., concur.

                          *        *          *

  Not final until disposition of timely filed motion for rehearing.




                                   2